Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/900846 application is in response to the communications filed June 12, 2020. 
Claims 1-29 were initially submitted June 12, 2020.
Claims 1-29 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 12, 
This claim recites the limitation of “without providing an initial request”. The examiner cannot discern the meaning of “initial request” in the context of this claim. The request could refer to patient information in general or specifically patient information pertaining to the virus related test. Accordingly, the examiner finds this claim to be indefinite. For the purposes of examination, the examiner will interpret this claim as “The nontransitory computer readable medium of claim 1, wherein retrieving, from the remote health record maintained by the third-party health service provider, health information regarding the virus-related test provided on the user comprises retrieving the virus-related test from storage that contains the virus-related test without providing an initial request for the health information regarding the virus-related test.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method, the method comprising: receiving a user identifier, the user identifier being associated with a user of the user device, confirming that the user’s identity has been confirmed, retrieving health information regarding a virus-related test provided on the user, the virus-related test including a test identifier, a date when the virus-related test was given, and virus-related test results, providing a virus-related test status based on the virus-related test results to the user device, if the virus-related test is determined to be invalid, receiving an invalidity indication from a third-party health-related entity, the invalidity indication indicating that a particular test is no longer considered valid, reviewing a record of the user of the user device to confirm if the user received the particular test, determining that the virus-related test is no longer valid based on the invalidity indication and providing an update to the virus-related test status based on the invalidity indication. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform”, “from a user device”, “from a remote health record maintained by a third-party health service provider” and “providing a notice to the user device that the virus-related test status is no longer considered to be valid”, a nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method, the method comprising: receiving, from a user device, a user identifier, the user identifier being associated with a user of the user device, confirming that the user’s identity has been confirmed, retrieving, from a remote health record maintained by a third-party health service provider, health information regarding a virus-related test provided on the user, the virus-related test including a test identifier, a date when the virus-related test was given, and virus-related test results, providing a virus-related test status based on the virus-related test results to the user device, if the virus-related test is determined to be invalid, receiving an invalidity indication from a third-party health-related entity, the invalidity indication indicating that a particular test is no longer considered valid, reviewing a record of the user of the user device to confirm if the user received the particular test, determining that the virus-related test is no longer valid based on the invalidity indication, providing a notice to the user device that the virus-related test status is no longer considered to be valid and providing an update to the virus-related test status based on the invalidity indication in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing a notice to the user device that the virus-related test status is no longer considered to be valid” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform”, “from a user device” and “from a remote health record maintained by a third-party health service provider”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing a notice to the user device that the virus-related test status is no longer considered to be valid” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the virus-related test is an infection test and the virus-related test status is an indication if the user is infected” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the virus-related test is an immunity test and the virus-related test status is an indication if the user is immune” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“the method further comprising: receiving…an other user identifier, the user device and the other user device being remote from each other”, “confirming that the other user's identity has been confirmed;” and “retrieving…health information regarding an other virus-related test provided on the other user, the other virus-related test including an other test identifier, an other date when the other virus-related test was given, and other virus-related test results, the third-party health service provider and the other third-party health service provider being remote to each other and being operated by different entities;”  further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from an other user device”, “from an other remote health record maintained by an other third-party health service provider” and “providing an other virus-related test status based on the other virus-related test results to the other user device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing an other virus-related test status based on the other virus-related test results to the other user device” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from an other user device” and “from an other remote health record maintained by an other third-party health service provider” and. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing an other virus-related test status based on the other virus-related test results to the other user device” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising reviewing the record of the other user to confirm if the other user received the particular test” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“providing a notice to the other user device that the virus-related test status is no longer considered to be valid” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing a notice to the other user device that the virus-related test status is no longer considered to be valid” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing a notice to the other user device that the virus-related test status is no longer considered to be valid” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising scoring the virus-related test results, wherein the virus-related test status is based on the scoring” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising receiving group rules associated with a venue and comparing the virus-related test results to at least one threshold of the group rules, wherein the virus-related test status is based on the comparison” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein receiving… comprises receiving a user image from the user device, the method further comprising receiving information regarding a trusted image of the user and performing identity confirmation based on the user image and the information regarding the trusted image to confirm the user's identity” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the user device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the user device”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein retrieving, from the remote health record maintained by the third-party health service provider, health information regarding the virus-related test provided on the user comprises retrieving an encryption key associated with the user and providing a request for the health information with the encryption key to the third-party health service provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“the method further comprising receiving a virus-related test indication associated with the user, the virus-related test indication indicating the third-party health service provider as having the health information regarding the virus-related test provided on the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein retrieving…health information regarding the virus-related test provided on the user comprises providing a request for the health information using an identifier that does not refer to the user” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the remote health record maintained by the third-party health service provider,” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the remote health record maintained by the third-party health service provider,”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein retrieving…health information regarding the virus-related test provided on the user comprises retrieving the virus-related test…without providing an initial request for the health information regarding the virus-related test.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the remote health record maintained by the third-party health service provider,” and “from storage that contains the virus-related test” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“from storage that contains the virus-related test” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the remote health record maintained by the third-party health service provider,”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“from storage that contains the virus-related test” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“the method further comprising: receiving…the user identifier;”, “confirming that the user's identity has been confirmed;” and “retrieving…health information regarding a vaccination provided to the user;” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the user device”, “from a remote health record maintained by a third-party health service provider” and “providing an immunity classification to the user device, the immunity classification indicating that the user is immune to at least one illness” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing an immunity classification to the user device, the immunity classification indicating that the user is immune to at least one illness” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the user device” and “from a remote health record maintained by a third-party health service provider”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing an immunity classification to the user device, the immunity classification indicating that the user is immune to at least one illness” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 1 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“the method further comprising: receiving…the user identifier;”, “confirming that the user's identity has been confirmed;”, “retrieving…health information regarding an antibody test provided on the user and immunity test results;” and “scoring the immunity test results to classify the user regarding possible immunity to infection to at least on illness;” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the user device”, “from a remote health record maintained by a third-party health service provider” and “providing a immunity classification based on the scoring to the user device, the immunity classification indicating whether the user is immune or likely immune” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“providing a immunity classification based on the scoring to the user device, the immunity classification indicating whether the user is immune or likely immune” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “from the user device” and “from a remote health record maintained by a third-party health service provider”. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“providing a immunity classification based on the scoring to the user device, the immunity classification indicating whether the user is immune or likely immune” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 is substantially similar to claim 1. Accordingly, claim 15 is rejected for the same reasons as claim 1.
As per claim 16, 
Claim 16 is substantially similar to claim 2. Accordingly, claim 16 is rejected for the same reasons as claim 2.
As per claim 17, 
Claim 17 is substantially similar to claim 3. Accordingly, claim 17 is rejected for the same reasons as claim 3.
As per claim 18, 
Claim 18 is substantially similar to claim 4. Accordingly, claim 18 is rejected for the same reasons as claim 4.
As per claim 19, 
Claim 19 is substantially similar to claim 5. Accordingly, claim 19 is rejected for the same reasons as claim 5.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
Claim 21 is substantially similar to claim 7. Accordingly, claim 21 is rejected for the same reasons as claim 7.
As per claim 22, 
Claim 22 is substantially similar to claim 8. Accordingly, claim 22 is rejected for the same reasons as claim 8.
As per claim 23, 
Claim 23 is substantially similar to claim 9. Accordingly, claim 23 is rejected for the same reasons as claim 9.
As per claim 24, 
Claim 24 is substantially similar to claim 10. Accordingly, claim 24 is rejected for the same reasons as claim 10.
As per claim 25, 
Claim 25 is substantially similar to claim 11. Accordingly, claim 25 is rejected for the same reasons as claim 11.
As per claim 26, 
Claim 26 is substantially similar to claim 12. Accordingly, claim 26 is rejected for the same reasons as claim 12.
As per claim 27, 
Claim 27 is substantially similar to claim 13. Accordingly, claim 27 is rejected for the same reasons as claim 13.
As per claim 28, 
Claim 28 is substantially similar to claim 14. Accordingly, claim 28 is rejected for the same reasons as claim 14.
As per claim 29, 
Claim 29 is substantially similar to claim 1. Accordingly, claim 29 is rejected for the same reasons as claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-21 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 2020/0185100) in further view of Michon et al. (2009/0299767; herein referred to as Michon). 
As per claim 1, 
Francois teaches a nontransitory computer readable medium comprising instructions executable by a processor, the instructions being executable to perform a method:
(Paragraph [0007] of Francois. The teaching describes the invention provides computer-implemented systems and methods for monitoring patients' health status.)
Francois further teaches receiving, from a user device, a user identifier, the user identifier being associated with a user of the user device and confirming that the user’s identity has been confirmed:
(Paragraphs [0017], [0091], [0092] and [0368]of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. A user account typically allows a user to authenticate to a system and be granted authorization to access one or more services or functions provided by the system. To log into an account, a user is typically required to authenticate himself or herself with a password, biometric identifier, or other credentials for, e.g., accounting, security, logging, and/or resource management purposes. In some embodiments, two-factor authentication is used.)
 Francois further teaches retrieving, from a remote health record maintained by a third-party health service provider, health information regarding a test provided on the user, the test including a test identifier, a date when the test was given, and test results:
(Paragraphs [0057]-[0058], [0137]-[0139], [0406] and Figure 2 of Francois. The teaching describes a physician defines a T-plan through his or her user interface (UI) by entering information that identifies a condition and patient characteristics (patient profile) which information is transmitted to the system servers over the network (Internet). System software configures a T-plan based on the information entered by the physician. A data collection module may be modified or customized, as described above for T-plans and, once modified or customized by a health care provider, may be saved as a new data collection module in the health care provider's personal T-plan library and used in T-plan templates designed by that health care provider. This establishes the remote health record maintained by a third-party health service provider. A data collection module may specify health data of any of a variety of types, e.g., symptom data, physiological data, behavioral data, environmental data, and/or health care event data, among others. A system or database described herein may provide makers or providers of medications, medical devices (e.g., diagnostic devices, therapeutic devices), diagnostic tests, and/or services (e.g., diagnostic testing services) with access to data relating to such medications, devices, tests, and/or services. The database, in order to give this understanding would require health information regarding the test provided on the user, the test identifier, the date when the test was given, and test results)
Francois further teaches providing a medical test status based on the medical test results to the user device:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
Francois further teaches if the medical test is determined to be invalid, receiving an invalidity indication from a third-party health-related entity, the invalidity indication indicating that a particular test is no longer considered valid, reviewing a record of the user of the user device to confirm if the user received the particular test, determining that the medical test is no longer valid based on the invalidity indication, providing a notice to the user device that the medical test status is no longer considered to be valid and providing an update to the medical test status based on the invalidity indication: 
(Paragraphs [0070], [0162], [0184] and [0186] of Francois. The teaching describes a time window may indicate a time period during which a data element or data elements of a given type remain valid (acceptable for use) for one or more purposes after being obtained. A combination of the values of the data elements and their weights may be used to determine a score, which may be used to determine whether to perform a health evaluation, whether to run one or more SSTs and, in some embodiments, the order in which to run them. A data element that no longer remains valid, typically because too much time has passed since its acquisition, may be referred to as “expired” or “invalid”. The system may determine, at any time a health tracker is run, which data elements are to be obtained and, where applicable, and how each such data element is to be obtained, e.g., whether it is to be obtained through interaction with a patient or from a connected monitoring device. If the value is valid, it may be used in performing a health evaluation. If it has expired, then a new value for the particular data element type is obtained. This may be done, for example, either by requesting the most recent data obtained by a connected monitoring device, by requesting a connected monitoring device to obtain new data, or by asking the patient to enter the data. Here it is understood that when a data element, such as a medical test, is expired, the system notifies the patient to update the data when it is determined that the test or data element is deemed to be invalid.)
Francois does not explicitly state that the medical test is specifically a virus-related test. 
However, Michon teaches wherein the medical test is specifically a virus-related test:
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
It would have been obvious to add to the score of Francois, the Immunoscore teaching of Michon. Paragraph [0007] of Michon teaches that the aims of the invention are to generate a supporting structure to conveniently store the results of such screenings for easy access and processing, for data mining purposes as well as for use in a variety of commercial, research and governmental applications where a knowledge of the immunological indicia of customers, subjects and citizens can create efficiencies and optimizations, as well as allow for the exploitation of commercial opportunities and improve the quality of life. This suggests that this capability would have improved the scoring capabilities of Francois. One of ordinary skill in the art would have added to the teaching of Francois, the teaching of Michon based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Francois and Michon teaches the limitations of claim 1.
Francois and Michon further teaches wherein the virus-related test is an infection test and the virus-related test status is an indication if the user is infected:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients. This can include an indication of infection if the patient data indicates a recent history of CMV infection)
As per claim 3, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois and Michon further teaches wherein the virus-related test is an immunity test and the virus-related test status is an indication if the user is immune:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
(Paragraphs [0702]-[0706] and [0709] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients. Medical records from the patient also indicate the immune status of the patient)
As per claim 4, 
The combined teaching of Francois and Michon teaches the limitations of claim 1, 
Francois further teaches the method further comprising: receiving, from an other user device, an other user identifier, the user device and the other user device being remote from each other and confirming that the other user's identity has been confirmed:
(Paragraphs [0017], [0091], [0092] and [0368]of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. A user account typically allows a user to authenticate to a system and be granted authorization to access one or more services or functions provided by the system. To log into an account, a user is typically required to authenticate himself or herself with a password, biometric identifier, or other credentials for, e.g., accounting, security, logging, and/or resource management purposes. In some embodiments, two-factor authentication is used.)
Francois and Michon further teaches retrieving, from an other remote health record maintained by an other third-party health service provider, health information regarding an other virus-related test provided on the other user, the other virus-related test including an other test identifier, an other date when the other virus-related test was given, and other virus-related test results, the third-party health service provider and the other third-party health service provider being remote to each other and being operated by different entities:
(Paragraphs [0010], [0137]-[0139], [0406] and Figure 2 of Francois. The teaching describes a physician defines a T-plan through his or her user interface (UI) by entering information that identifies a condition and patient characteristics (patient profile) which information is transmitted to the system servers over the network (Internet). System software configures a T-plan based on the information entered by the physician. A data collection module may be modified or customized, as described above for T-plans and, once modified or customized by a health care provider, may be saved as a new data collection module in the health care provider's personal T-plan library and used in T-plan templates designed by that health care provider. This establishes the remote health record maintained by a third-party health service provider. A data collection module may specify health data of any of a variety of types, e.g., symptom data, physiological data, behavioral data, environmental data, and/or health care event data, among others. A system or database described herein may provide makers or providers of medications, medical devices (e.g., diagnostic devices, therapeutic devices), diagnostic tests, and/or services (e.g., diagnostic testing services) with access to data relating to such medications, devices, tests, and/or services. The database, in order to give this understanding would require health information regarding the test provided on the user, the test identifier, the date when the test was given, and test results. This system can be used by any number of differently operating third-party entities. Ability to view T-plans that have been prescribed to the patient by other health care providers who also use a system of the present invention, including, in some embodiments, health care providers who use different electronic medical record systems and/or work for different or unaffiliated health care institutions or health care organizations.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
Francois and Michon further teaches providing an other virus-related test status based on the other virus-related test results to the other user device:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 5, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois and Michon further teach further comprising reviewing the record of the other user to confirm if the other user received the particular test and providing a notice to the other user device that the virus-related test status is no longer considered to be valid:
(Paragraph [0186] of Francois. The teaching describes that when a medical test is determined to be invalid, a new value for the particular data element type is obtained. This may be done, for example, either by requesting the most recent data obtained by a connected monitoring device, by requesting a connected monitoring device to obtain new data, or by asking the patient to enter the data. This constitutes providing notice that a test is no longer considered to be valid.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 6, 
The combined teaching of Francois and Michon teaches the limitations of claim 5. 
Francois and Michon further comprising scoring the virus-related test results, wherein the virus-related test status is based on the scoring:
(Paragraphs [0070], [0162], [0184] and [0186] of Francois. The teaching describes a time window may indicate a time period during which a data element or data elements of a given type remain valid (acceptable for use) for one or more purposes after being obtained. A combination of the values of the data elements and their weights may be used to determine a score, which may be used to determine whether to perform a health evaluation, whether to run one or more SSTs and, in some embodiments, the order in which to run them. A data element that no longer remains valid, typically because too much time has passed since its acquisition, may be referred to as “expired” or “invalid”. The system may determine, at any time a health tracker is run, which data elements are to be obtained and, where applicable, and how each such data element is to be obtained, e.g., whether it is to be obtained through interaction with a patient or from a connected monitoring device. If the value is valid, it may be used in performing a health evaluation. If it has expired, then a new value for the particular data element type is obtained. This may be done, for example, either by requesting the most recent data obtained by a connected monitoring device, by requesting a connected monitoring device to obtain new data, or by asking the patient to enter the data. Here it is understood that when a data element, such as a medical test, is expired, the system notifies the patient to update the data when it is determined that the test or data element is deemed to be invalid.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 7, 
The combined teaching of Francois and Michon teaches the limitations of claim 5. 
Michon further teaches further comprising receiving group rules associated with a venue and comparing the virus-related test results to at least one threshold of the group rules, wherein the virus-related test status is based on the comparison:
(Paragraphs [0702]-[0706] and [0729] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients. Each patient can, for example, also be placed within certain demographic categories. It can be useful to compare a patient's measured ImmunoScore profile against the corresponding profile for the demographic groups to which he or she belongs. Deviation from the measured means for a demographic slice of the population can prove more meaningful than can a comparison to a total threshold.)
As per claim 9, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois and Michon further teach wherein retrieving, from the remote health record maintained by the third-party health service provider, health information regarding the virus-related test provided on the user comprises retrieving an encryption key associated with the user and providing a request for the health information with the encryption key to the third-party health service provider:
(Paragraph [0455] of Francois. The teaching describes that the sharing of patient testing information is encrypted and in need of digital certificates to access.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 10, 
The combined teaching of Francois and Michon teaches the limitations of claim 9. 
Francois and Michon further teaches the method further comprising receiving a virus-related test indication associated with the user, the virus-related test indication indicating the third-party health service provider as having the health information regarding the virus-related test provided on the user:
(Paragraph [0459] of Francois. The teaching describes that patient testing information that has been shared with a user can then be updated in response to new information. This establishes that when the user receives information, there is an indication of the user already having testing information pertaining to the patient.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 11, 
The combined teaching of Francois and Michon teaches the limitations of claim 9. 
Francois and Michon further teaches wherein retrieving, from the remote health record maintained by the third-party health service provider, health information regarding the virus-related test provided on the user comprises providing a request for the health information using an identifier that does not refer to the user:
(Paragraphs [0010], [0017], [0091] and [0092] of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. Ability to view T-plans that have been prescribed to the patient by other health care providers who also use a system of the present invention, including, in some embodiments, health care providers who use different electronic medical record systems and/or work for different or unaffiliated health care institutions or health care organizations.)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 12, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois and Michon further teaches wherein retrieving, from the remote health record maintained by the third-party health service provider, health information regarding the virus-related test provided on the user comprises retrieving the virus-related test from storage that contains the virus-related test without providing an initial request for the health information regarding the virus-related test.
(Paragraphs [0137]-[0139], [0406] and Figure 2 of Francois. The teaching describes a physician defines a T-plan through his or her user interface (UI) by entering information that identifies a condition and patient characteristics (patient profile) which information is transmitted to the system servers over the network (Internet). System software configures a T-plan based on the information entered by the physician. A data collection module may be modified or customized, as described above for T-plans and, once modified or customized by a health care provider, may be saved as a new data collection module in the health care provider's personal T-plan library and used in T-plan templates designed by that health care provider. This establishes the remote health record maintained by a third-party health service provider. A data collection module may specify health data of any of a variety of types, e.g., symptom data, physiological data, behavioral data, environmental data, and/or health care event data, among others. A system or database described herein may provide makers or providers of medications, medical devices (e.g., diagnostic devices, therapeutic devices), diagnostic tests, and/or services (e.g., diagnostic testing services) with access to data relating to such medications, devices, tests, and/or services. The database, in order to give this understanding would require health information regarding the test provided on the user, the test identifier, the date when the test was given, and test results. Query for this data is not specifically for a virus-related test but general information about the patient that may contain virus-related tests)
(Paragraphs [0702]-[0706] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients.)
As per claim 13, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois further teaches the method further comprising: receiving, from the user device, the user identifier and confirming that the user's identity has been confirmed:
(Paragraphs [0017], [0091], [0092] and [0368]of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. A user account typically allows a user to authenticate to a system and be granted authorization to access one or more services or functions provided by the system. To log into an account, a user is typically required to authenticate himself or herself with a password, biometric identifier, or other credentials for, e.g., accounting, security, logging, and/or resource management purposes. In some embodiments, two-factor authentication is used.)
Francois and Michon further teaches retrieving, from a remote health record maintained by a third-party health service provider, health information regarding a vaccination provided to the user and providing an immunity classification to the user device, the immunity classification indicating that the user is immune to at least one illness:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
(Paragraphs [0702]-[0706], [0709] and [0729] of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients. Medical records from the patient also indicate the immune status of the patient. As described above, each patient can, for example, also be placed within certain demographic categories. It can be useful to compare a patient's measured ImmunoScore profile against the corresponding profile for the demographic groups to which he or she belongs. Deviation from the measured means for a demographic slice of the population can prove more meaningful than can a comparison to a total threshold. Thus, in exemplary embodiments of the present invention, collected data can be used to continually modify the demographic profile averages known to the system, taking care to not pollute the system with outlying data points. For example, it may prove useful to produce separate ImmunoScore demographic profiles for patients who are known to have experienced vaccinations versus those for whom there is no known immunization record.)
As per claim 14, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois further teaches the method further comprising: receiving, from the user device, the user identifier and confirming that the user's identity has been confirmed:
(Paragraphs [0017], [0091], [0092] and [0368]of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. A user account typically allows a user to authenticate to a system and be granted authorization to access one or more services or functions provided by the system. To log into an account, a user is typically required to authenticate himself or herself with a password, biometric identifier, or other credentials for, e.g., accounting, security, logging, and/or resource management purposes. In some embodiments, two-factor authentication is used.)
Francois and Michon further teach retrieving, from a remote health record maintained by a third-party health service provider, health information regarding an antibody test provided on the user and immunity test results, scoring the immunity test results to classify the user regarding possible immunity to infection to at least on illness and providing a immunity classification based on the scoring to the user device, the immunity classification indicating whether the user is immune or likely immune:
(Paragraphs [0074] and [0100] of Francois. The teaching describes health care event data are generated as a consequence of a procedure ordered or performed by a health care provider and are not obtained through input of the data by a patient via a user interface of the system or by a connected monitoring device owned or controlled by the patient, but may instead be obtained from any of a variety of data sources, e.g., EMRs under control of a health care organization, reimbursement claims, and the like. The electronic medical record includes a variety of types of entries made over time by health care professionals, recording observations and administration of drugs and therapies, orders for the administration of drugs and therapies, test results (a test status), images, reports, etc.)
(Paragraphs [0702]-[0706], [0709], [0723] and [0729]of Michon. The teaching describes that the system provides an Immunoscore for a patient which can be determined by a variety of viral tests. One of these tests can be a test for Cytomegalovirus presence in pregnant patients. This can include an indication of infection if the patient data indicates a recent history of CMV infection. The teaching further describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. Algorithms encoded or implemented or implemented in an exemplary system can be used, for example, to determine a recommendation for action. This recommendation can be based upon a calculated concentration of, for example, antibody response. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains.) 
As per claim 15, 
Claim 15 is substantially similar to claim 1. Accordingly, claim 15 is rejected for the same reasons as claim 1.
As per claim 16, 
Claim 16 is substantially similar to claim 2. Accordingly, claim 16 is rejected for the same reasons as claim 2.
As per claim 17, 
Claim 17 is substantially similar to claim 3. Accordingly, claim 17 is rejected for the same reasons as claim 3.
As per claim 18, 
Claim 18 is substantially similar to claim 4. Accordingly, claim 18 is rejected for the same reasons as claim 4.
As per claim 19, 
Claim 19 is substantially similar to claim 5. Accordingly, claim 19 is rejected for the same reasons as claim 5.
As per claim 20, 
Claim 20 is substantially similar to claim 6. Accordingly, claim 20 is rejected for the same reasons as claim 6.
As per claim 21, 
Claim 21 is substantially similar to claim 7. Accordingly, claim 21 is rejected for the same reasons as claim 7.
As per claim 23, 
Claim 23 is substantially similar to claim 9. Accordingly, claim 23 is rejected for the same reasons as claim 9.
As per claim 24, 
Claim 24 is substantially similar to claim 10. Accordingly, claim 24 is rejected for the same reasons as claim 10.
As per claim 25, 
Claim 25 is substantially similar to claim 11. Accordingly, claim 25 is rejected for the same reasons as claim 11.
As per claim 26, 
Claim 26 is substantially similar to claim 12. Accordingly, claim 26 is rejected for the same reasons as claim 12.
As per claim 27, 
Claim 27 is substantially similar to claim 13. Accordingly, claim 27 is rejected for the same reasons as claim 13.
As per claim 28, 
Claim 28 is substantially similar to claim 14. Accordingly, claim 28 is rejected for the same reasons as claim 14.
As per claim 29, 
Claim 29 is substantially similar to claim 1. Accordingly, claim 29 is rejected for the same reasons as claim 1. 
Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Francois and Michon in further view of Felsher.
As per claim 8, 
The combined teaching of Francois and Michon teaches the limitations of claim 1. 
Francois further teaches that biometric means are used to verify a user’s identity:
(Paragraphs [0017], [0091], [0092] and [0368]of Francois. The teaching describes a system actively obtains health data specified in a T-plan from patients on an ongoing basis in order, for example, to allow the patient's health status in regard to the condition to be monitored or evaluated. The T-plan can  generate, review, modify, or confirm a patient profile for the patient, wherein the patient profile indicates one or more patient characteristics that apply to the patient and is stored on a computer-readable medium in association with an identifier of the patient. In some embodiments, the system obtains such data by interacting with a patient or caregiver through a user interface of the system or obtains data collected by a personal monitoring device owned or controlled by the patient. In this regard it should be understood that health data “obtained from the patient” may be obtained through interaction with the patient, such as by asking questions to the patient through a suitable user interface and receiving responses, or may be data pertaining to the patient that are acquired by connected monitoring devices without requiring that the data be entered by the patient, or may be obtained without requiring that the patient take any active part in acquiring the data. the system stores at least some of the health data collected according to a T-plan in association with an identifier of the patient to whom the data pertains (patient identifier). In some embodiments, the system additionally or alternately accesses or receives health data from any of a variety of data sources and stores the health data, data indicating the existence of the health data, and/or information indicating the data source or location where the data is to be found, in association with an identifier of the patient to whom the health data pertains. A user account typically allows a user to authenticate to a system and be granted authorization to access one or more services or functions provided by the system. To log into an account, a user is typically required to authenticate himself or herself with a password, biometric identifier, or other credentials for, e.g., accounting, security, logging, and/or resource management purposes. In some embodiments, two-factor authentication is used.)
The combined teaching of Francois and Michon does not explicitly teach wherein receiving, from the user device, comprises receiving a user image from the user device, the method further comprising receiving information regarding a trusted image of the user and performing identity confirmation based on the user image and the information regarding the trusted image to confirm the user's identity. 
However, Felsher teaches wherein receiving, from the user device, comprises receiving a user image from the user device, the method further comprising receiving information regarding a trusted image of the user and performing identity confirmation based on the user image and the information regarding the trusted image to confirm the user's identity:
(Paragraph [0329] of Felsher. The teaching describes a user of the trustee system typically seeks medical records belonging to a patient, although certain other uses of the system are permitted, in accordance with strictly enforced access, audit and accounting rules. The user, an intended recipient, access the system through a workstation, connected to the Internet 1 through internal network 11 and firewall 10. The user may be authenticated using, for example, a username and password, or authenticated using a security card in card reader 13, as well as a biometric identification, such as a facial image, captured by video camera 14. The user's credentials may be authenticated using profiles stored in the trustee system, the certification authority 31, or at the recipient host system 16, in database 17.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the general biometric means of authentication of the combined teaching of Francois and Michon, the facial recognition teachings of Felsher. One ordinary skill in the art would have known from paragraph [0368] of Felsher that facial recognition is a typical means of biometric authentication for a user. One of ordinary skill in the art would have added to the combined teaching of Francois and Michon the teachings of Felsher based on this incentive without yielding unexpected results. 
As per claim 22, 
Claim 22 is substantially similar to claim 8. Accordingly, claim 22 is rejected for the same reasons as claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686